Citation Nr: 1144190	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO. 08-25 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss. 

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel

INTRODUCTION

The Veteran had active service from September 1976 until September 1980. He also had subsequent service in the Army Reserves, until discharged in September 1986. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, that denied a claim for TDIU and determined that new and material evidence was not received to reopen the claim for service connection for bilateral hearing loss.

The Veteran also requested a hearing before a member of the Board.  It was scheduled for May 2010.  In a May 2010 statement, the Veteran's his representative indicated that he would not be able to appear for his hearing and that the Veteran wanted to continue his appeal without a hearing. The request for a hearing is deemed withdrawn. See 38 C.F.R. § 20.704(d). 

The issues of entitlement to service connection for bilateral hearing loss and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. By way of an April 1987 rating action, the RO denied service connection for hearing loss, finding that service records were negative for any evidence of hearing loss.  The Veteran was notified of the decision, but did not appeal.

2.  In RO decisions dated in October 2002 and September 2005, the RO determined that new and material evidence was not received to reopen the claim for service connection for hearing loss.  The Veteran was notified but did not appeal.

3.  The evidence associated with the claims file since the last final denial in September 2005 relates to an unestablished fact necessary to substantiate the claim for service connection for hearing loss. 


CONCLUSIONS OF LAW

1. The September 2005 rating decision is the last final decision regarding service connection for hearing loss. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2. Evidence received since the September 2005 rating decision is new and material; the claim of entitlement to service connection for bilateral hearing loss is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the claim for service connection for bilateral hearing loss. In view of the Board's decision to reopen the claim, a discussion of VA's duties to notify and assist is unnecessary.

Bilateral Hearing Loss New and Material Evidence Claim

The Veteran currently contends that his bilateral hearing loss developed due to service. In an August 2008 VA Form 9, he reported that he had hearing loss due to noise exposure when stationed with an artillery unit and from driving military trucks. 

Under applicable law, service connection is granted if the evidence establishes that coincident with his service, the Veteran incurred a chronic disease or injury, or had a preexisting injury permanently aggravated, in the line of duty of his active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for certain chronic diseases, including arthritis, when such disease is manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. If there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection can also be found for any disease diagnosed after discharge, if the evidence establishes it was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection requires: (1) medical evidence of a current disability, (2) medical evidence, or lay testimony in some cases, that the injury or disease was incurred or aggravated during service, and (3) medical evidence of a nexus between the current disability and the in-service injury or disease. Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

At the last final decision in September 2005, the evidence included service treatment records, VA medical records, statements from the Veteran, and a diagnosis of hearing loss, as noted in a January 12, 1990 VA medical record.  Not of record was evidence showing treatment for hearing problems during service or a nexus opinion linking any current hearing loss to service.  The RO determined in September 2005 that new and material evidence had not been received to reopen.

The RO received the Veteran's petition to reopen the claim in May 2006. Although this request was received within a year of the September 2005 rating decision, VA has found it to be a new claim.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356   (Fed. Cir. 1998). 

New evidence is existing evidence not previously submitted to agency decision makers. Material evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

In evaluating an application to reopen a claim for service connection, the Board examines the evidence submitted since the last final disallowance of the claim. Evans v. Brown, 9 Vet. App. 273, 285 (1996). For purposes of the new and material evidence analysis, the credibility of the evidence is presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

Since the September 2005 rating decision, the RO received an October 2, 1990 VA medical record, which was not previously of record. The October 1990 record indicated that the Veteran had a significant degree of hearing impairment that was probably the result of military or service-related noise exposure, per the Veteran's history.

The Board concludes that the evidence received since the last final disallowance of the claim is new, as it has not been previously considered. The evidence is material because it shows a possible link between the Veteran's bilateral hearing loss and service. 

While the claim for service connection is not established, the newly received evidence need only help prove one unestablished element of a current disability to qualify as new and material evidence to reopen the claim. Here, the new evidence is in the form of a diagnosis of bilateral hearing linked to service. Shade v. Shinseki, 24 Vet. App. 110, at 120 (2010). Accordingly, the Board finds that the claim for service connection for bilateral hearing loss shall be reopened. 


ORDER

New and material evidence having been submitted, the Veteran's request to reopen the claim for entitlement to service connection bilateral hearing loss is granted. The appeal is granted to this extent only. 


REMAND

The Veteran essentially contends that he has bilateral hearing loss due to service. In an August 2008 VA Form 9, he reported that he had hearing loss due to being stationed with an artillery unit and from driving military trucks. He also claimed to have TDIU due to permanent disability, noting that he needed a walker, had carpal tunnel syndrome, had worsening vision, and complained of a back disability. The Veteran has service connection for anxiety neurosis with depression, with a 30 percent disability rating; a low back disability, with a 20 percent disability rating; and a right 5th metacarpal disability, with a noncompensable rating. The Veteran's DD 214 Form indicates that he served as a motor transport operator.

At this time, a remand is necessary to obtain records from service that may be pertinent to these claims.  The record indicates that the Veteran's Army service records have been associated with the claims file. The record also appears to include copies of his Army Reserve records; however, all periods of active duty, active duty for training (ACDUTRA), and inactive duty for training (INACDUTRA) during his reserve service has not been verified. Although January 1986 orders indicate that the Veteran was called up for 151 days of active duty training, starting from April 7, 1986, a July 1987 medical board record indicates that he incurred a back injury in May 1986 and was subsequently discharged from service due to that injury. More specific information regarding his dates of service must be obtained.

The Veteran should be contacted and asked whether he had any periods of active military service or ACDUTRA service during his period in the Army reserves. He should then be requested to supply specific dates of such service. Thereafter, these dates should be confirmed by the National Personnel Record Center (NPRC). Irrespective of whether the Veteran responds to the request for such information, the RO/AMC should verify with the NPRC all periods of active military service and ACDUTRA service during the Veteran's Army Reserve service.

With regard to the hearing loss claim, a VA examination is necessary to make a determination on the claim.  The record indicates that the Veteran has a current diagnosis of hearing loss, as indicated in the October 1990 VA medical record. The service treatment records do not indicate that the Veteran had bilateral hearing loss, under 38 C.F.R. § 3.385 standards, as shown in his July 1980 separation examination and his post-service February 1985 reserve service examination. A later June 1987 reserve examination shows impaired hearing meeting those standards. In an October 1990 VA medical record, the examiner reported that the Veteran had hearing loss due to service, per the history provided. VA has not provided the Veteran a medical examination with the goal of determining the likelihood that his bilateral hearing loss developed due to active service or a period of ACDUTRA. After the Veteran's periods of service are determined, a VA examination should be provided to determine if his bilateral hearing loss was due to or was aggravated by his active military service or ACDUTRA. Such an examination is necessary given the evidence of record.

Until the issue of entitlement to service connection for bilateral hearing loss is addressed, the appeal for entitlement to TDIU cannot be resolved; the claims are inextricably intertwined. The appropriate remedy where a pending claim is inextricably intertwined with claims currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claims. Harris v. Derwinski, 1 Vet. App. 180 (1991). The RO/AMC should complete the necessary development and adjudicate the issue of entitlement to service connection for bilateral hearing loss prior to addressing the appeal regarding entitlement to TDIU.

The Board also notes that the last VA medical records associated with the claims file were from June 2009 and that the record indicates that the Veteran receives continuing treatment from VA. VA must assist a claimant in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). Any VA medical records not already associated with the claims file should be obtained for review.

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC should request and obtain any VA medical records not already associated with the claims file, including records from June 2009 to the present. If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

2. The RO/AMC should contact the Veteran and ask him whether he had any periods of active military service or active duty for training (ACDUTRA) service during his period in the Army Reserves. He should then be requested to supply specific dates of such service. 

3. Regardless of whether the Veteran responds or not to the previous action, the RO/AMC should contact the National Personnel Record Center (NPRC) and request that they verify all periods of active military service and ACDUTRA service for the Veteran's Army Reserve service. 

4. If periods of active military service or ACDUTRA service are found during the Veteran's Army Reserve service, the RO/AMC will ensure that all associated medical records have been associated with the claims file.

5. After any unassociated records have been associated with the claims file, the RO/AMC should schedule the Veteran for a VA audiological examination to determine the current diagnosis and etiology of the claimed bilateral hearing loss. 

The claims folder and a copy of this remand must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. 

The VA examiner is requested to:

A) Provide a diagnosis of the type of hearing loss the Veteran may have. 

B) Opine as to whether any diagnosed hearing loss is least as likely as not (50 percent or greater probability) was/were incurred during the Veteran's military service or during a period active duty for training service (ACDUTRA), taking into consideration in-service medical documentation as well as all relevant assertions of in-service injury. 

The fact that symptoms or treatment may not have been documented during service or in the first post service year is not fatal to the Veteran's claim, especially when other evidence may show a link to service.

The examiner should include in the examination report the rationale for any opinion expressed. 
      
6. When the development requested has been completed, the agency of original jurisdiction (AOJ) should re-adjudicate the claims. If any benefit sought is not granted, the Veteran shall be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
      
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice. However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


